Citation Nr: 0811443	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for impairment of the 
right lower extremity, to include as secondary to 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

3.  Entitlement to service connection for major depressive 
disorder, to include as secondary to degenerative joint 
disease and degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for left ring finger 
arthralgia.

7.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and August 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Philadelphia, Pennsylvania, and Newark, New 
Jersey.  The Newark RO has jurisdiction over the claims.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case to the 
veteran had not been afforded his requested hearing.  The 
hearing was scheduled for September 2007, but the veteran did 
not attend.  In a December 2007 statement, the veteran wrote 
that he could not attend his hearing and that he wanted his 
case to be decided.  The Board therefore finds that the 
veteran has withdrawn his request for a hearing.  The case 
has been returned to the Board for further appellate action.

In his February 2006 sustentative appeal, the veteran appears 
to raise the issue of entitlement to service connection for a 
hip disability, to include as secondary to his degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  This claim is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine is not related to a disease or injury in 
service and arthritis of the low back was not present in 
service or within one year of the veteran's discharge from 
service.  

2.  Current impairment of the right lower extremity is not 
related to a disease or injury in service.

3.  Current major depressive disorder is not related to a 
disease or injury in service; and it was not caused or 
permanently worsened by a service-connected disability.  

4.  The veteran does not have a bilateral hearing loss 
disability.

5.  Current tinnitus had its onset in service.  

6.  Left ring finger arthralgia is not etiologically related 
to service.  

7.  The veteran has a current diagnosis of recurrent 
nonspecific dermatitis that had its onset in service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Impairment of the right lower extremity was not incurred 
or aggravated during service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 
& 2007).  

3.  Major depressive disorder was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1131; 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

5.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Left ring finger arthralgia was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. § 3.303.

7.  Dermatitis was incurred in active service.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the dermatitis and tinnitus claims, this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters issued in May 2003 and January 2006, subsequent to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2006 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice by the May 2003 and January 2006 letters.  He received 
information regarding the effective date and disability 
rating elements of his claims in a March 2006 letter. 

The Court also held that VCAA notice should be given before 
an initial AOJ decision is issued on a claim.  Pelegrini II, 
18 Vet. App. at 119-120.  While complete VCAA notice was 
provided after the initial adjudication of the claims, this 
timing deficiency was remedied by readjudication of the 
claims after the notice was provided.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the September 2007 SSOC.  Therefore, any 
timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran 
and for which he has submitted necessary authorizations.  VA 
has obtained service medical records, records pertaining to 
Social Security and employment disability claims, and VA and 
private medical records.  

The veteran has reported treatment by Doctors Sous, Pena, and 
Kat.  He has not, however, submitted authorizations for VA to 
obtain these records.  VA is only obligated to obtain records 
for which necessary authorizations have been provided.  
38 C.F.R. § 3.159(c)(1)(ii) (2007).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has been afforded adequate VA examinations with 
regard to his dermatitis, hearing loss, and tinnitus claims.  

He was also afforded examinations regarding his low back and 
right leg claims, but no opinion was provided as to the 
etiology of any current disabilities.  Further examination is 
not required because the evidence does not indicate that 
either disability may be related to service.

With respect to the veteran's low back claim, he has made 
recent statements suggesting that there was a continuity of 
symptomatology since service.  These statements are not 
credible.  As discussed below, the evidence shows that he 
voiced no back complaints until on the job injuries many 
years after service, and reported at the time of those 
injuries that he had no previous back injury or disability.  
All of the medical evidence is to the same effect and no 
medical professional has suggested that the current back 
disability could be related to service.

Similarly the claims folder shows that an on the job right 
leg injury was reported in 1981, decades after service.  
There is no competent medical evidence linking a current 
right leg disability to service.  The current right leg 
radiculopathy has been associated with the non-service 
connected low back disability.

While there is some evidence that the veteran has current 
left ring finger arthralgia, and major depressive disorder, 
as his service treatment records are negative for evidence of 
these conditions, any examiner's opinion would be based on 
the veteran's recitation of history.  In addition, the record 
indicates that the first symptoms of these disorders occurred 
many years after the veteran's separation from active duty 
service, and there is no competent medical evidence that the 
disabilities may be associated with active service.

Regarding the veteran's claims for entitlement to service 
connection for right lower extremity impairment and hearing 
loss, as discussed below, the veteran does not meet the 
requirements for a hearing loss disability for VA purposes.  
Furthermore, while the veteran was provided a VA examination 
in May 2003, he was not found to have a disability of the 
right lower extremity.  Therefore, the Board finds that 
remanding the case for the procurement of medical opinions 
would serve no useful purpose and would only result in 
further delay.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, 
psychoses, and organic diseases of the nervous system, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine

The veteran contends that his current degenerative joint 
disease and degenerative disc disease of the lumbar spine 
originated during active duty service when he incurred a low 
back injury in basic training while on a trampoline.  

Service treatment records show that the veteran was treated 
for what was described as chronic lumbosacral strain in March 
1957.  The veteran reported that he had hurt his back before 
entering the Navy, and had then reinjured it 14 months ago 
during basic training.  He complained of aching pain, but 
denied pain radiating down the legs.  There was no limitation 
of motion.  The examination for separation from service in 
August 1957 showed that the veteran's spine was found to be 
normal.

The post-service medical evidence of record shows that the 
veteran incurred work-related injuries to his low back while 
employed as a New York City fireman in January 1978, May 
1979, March 1980, and November 1980.  His last injury, in 
November 1980, occurred when he slipped while descending a 
ladder.  

Records of medical treatment following this incident indicate 
that the veteran was diagnosed with lumbosacral radiculitis 
and a herniated disc.  In September 1981, the New York City 
Fire Department Medical Board determined that the veteran was 
permanent-partially disabled due to a low back disability 
that was incurred in the line of duty.  The Medical Board 
noted that he denied having any difficulty with his back 
prior to his entering the Fire Department.  

On a Vocational Evaluation in March 1982, it was reported 
that the veteran had worked as a fireman for the New York 
City Fire Department from March 1967 to October 1981.  The 
counselor conducting the evaluation commented that this would 
be classified as "heavy work" requiring constant climbing, 
kneeling, crawling and lifting.  It was noted that he had 
worked as a corrections officer from 1965 to 1967 and that 
this work would be classified as "light to heavy in nature" 
requiring very heavy physical exertion at times.

The veteran attributed his current physical condition to 
multiple injuries to his lower back that were sustained on 
the job.  The veteran was noted to currently have low back 
pain radiating down the right leg.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran has underwent treatment for his 
low back disability.  In December 1998 he was provided an X-
ray of the lumber spine that indicated degenerative joint 
disease and degenerative disc disease.  

Upon VA examination in May 2003, the veteran reported that he 
injured his back in 1955 during basic training.  He stated 
that he did not report the injury and received no treatment.  
He also stated that he was diagnosed with a bulging disc in 
1980.  X-rays showed degenerative disc disease and mild 
rotary scoliosis.  The diagnosis was low back pain from 
lumbar spondylosis.  

The record clearly shows current diagnoses of low back 
disabilities and the service treatment records document  that 
the veteran injured his back during basic training.  The 
Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

The Board notes that the service treatment records indicate 
that the veteran reported injuring his back prior to his 
enlistment to active duty service.  As the veteran's spine 
was found to be normal at his enlistment examination in 
September 1955, the presumption of soundness is applicable 
and can only be rebutted with clear and unmistakable evidence 
that the veteran's low back condition pre-existed service and 
was not aggravated therein.  38 U.S.C.A. § 1111.  

The March 1957 notation in the veteran's service treatment 
records does not constitute clear and unmistakable evidence 
that the veteran had a pre-existing back condition and the 
presumption of soundness is not rebutted.  

The Board must therefore determine whether the evidence of 
record establishes a nexus between the veteran's current low 
back disability and his active duty service.

The veteran has recently asserted that his back was "never 
the same" after the injury in service.  The record, however, 
shows no in-service complaints of, or treatment for, a back 
disability after March 1957.  

Following service he was able to engage in strenuous physical 
labor for many years until sustaining on the job back 
injuries.  The contemporaneous record contains no reports of 
back symptomatology between discharge from service in 1957, 
and the on the job injuries in the early 1980's.  In fact, 
these records show that the veteran denied such 
symptomatology prior to the on the job injuries.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's low back disability was present in service or in 
the year immediately after service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The record documents that the veteran incurred multiple 
injuries to his low back during his employment as a fireman 
and in September 1981 was found to be disabled by the Fire 
Department's Medical Board.  At no time did the veteran 
report a history of a back injury during service while 
receiving treatment for his work-related accidents, and the 
Medical Board specifically noted that he had denied a prior 
history of difficulty with his back.  The veteran's current 
statements, given for compensation rather then clinical 
purposes, are not credible.  

There is no other competent evidence of a nexus between the 
veteran's current low back disability and his active duty 
service.  The only opinion linking the current disability to 
service is that of the veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Recent records have indicated the presence of degenerative 
joint disease or arthritis.  Arthritis is a chronic disease 
subject to presumptive service connection if found in service 
and at any time thereafter or demonstrated to a compensable 
degree in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The service treatment records contain no 
findings of arthritis and there is no other evidence 
demonstrating that disease.  As just discussed there was no 
clinical evidence of any back disability for many years after 
service.  To be present as compensable disability arthritis 
would need to be shown on an X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Inasmuch as there is no X-ray evidence of arthritis in the 
year following service, it was not demonstrated to a 
compensable degree during the presumptive period.

In sum, the weight of the evidence is against a link between 
the current low back disability and a disease or injury in 
service.  

The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Lower Extremity

The veteran contends that he incurred impairment of his right 
lower extremity secondary to his low back disability.  As 
noted above, service connection is not warranted for the 
veteran's low back disability.  Therefore, service connection 
for right leg impairment as secondary to a low back condition 
is not possible.  38 C.F.R. § 3.310 (2006 & 2007).

With respect to whether service connection is warranted on a 
direct basis, the service treatment records are negative for 
evidence of a disorder of the right lower extremity.  As 
noted above, the veteran was treated for a low back strain in 
March 1957, but he denied having any radiating pain to his 
legs.  The examination for discharge from service in August 
1957 shows that the veteran's lower extremities were found to 
be normal.

Upon VA examination in May 2003, the veteran complained of 
pain radiating to his right ankle and heel from his low back.  
He also stated that he experienced numbness in his right 
heel.  The veteran was diagnosed with right hip pain with 
possible greater trochanteric bursitis.

There is no evidence linking the right hip bursitis to 
service.  The veteran has not reported a continuity of 
symptomatology and no medical professional has linked that 
disability to a disease or injury in service.

The veteran has also not reported a continuity of 
symptomatology regarding this claimed condition.  The first 
evidence of radicular pain was following his on the job 
injuries in the 1980s.  Right hip bursitis was first reported 
on the VA examination, more than 45 years after his 
separation from active duty.  The evidence is therefore 
against a link between any current disability and a disease 
or injury in service.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Major Depressive Disorder

The veteran contends that his major depressive disorder is 
secondary to his low back disorder.  Private treatment 
records support the conclusion that the veteran has a current 
depressive disorder secondary to his back disability.  In 
March 1982, William Kapuler, M.D., reported that the veteran 
was diagnosed as having depressive reaction following upon 
his back injury and the delay in his response to treatment.

Because, however, service connection has not been established 
for a low back disability, service connection for major 
depressive disorder as secondary to a low back condition is 
not possible.  38 C.F.R. § 3.310 (2007).

With respect to whether service connection is warranted on a 
direct basis, the Board notes that service treatment records 
are negative for evidence of complaints or treatment 
pertaining to a psychiatric condition.  The examination for 
separation from service in August 1957 shows that the veteran 
was found to be psychiatrically normal.

The records linking depression to the non-service connected 
back disability weigh against a direct link between the 
current psychiatric disability and service.

The post-service medical evidence of record includes a June 
2003 statement from the veteran's psychiatrist at the New 
York VAMC.  The statement notes that the veteran was first 
treated at the mental health clinic in 1983 and was diagnosed 
with recurrent major depression.  He stopped treatment in 
2000.  

Current records from the VAMC show that the veteran began 
receiving treatment at the mental health clinic again in June 
2005 following the death of his grand-daughter from leukemia.  
He was noted to have a significant family history of 
depressive disorders.  The diagnosis was recurrent major 
depressive disorder.  

While the medical evidence of record establishes that the 
veteran has major depression, there is no evidence of a nexus 
between his condition and his active duty service.  In 
addition, the earliest medical evidence of this disability is 
more than 25 years after the veteran's separation from 
service.  In light of the absence of any medical evidence of 
major depressive disorder in service or until many years 
thereafter and the absence of any medical evidence linking 
this condition to service, service connection is not 
warranted for the disability on a direct or presumptive 
basis.  

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he incurred a bilateral hearing 
loss disability and tinnitus as a result of his active duty 
service as a machinist mate and from being struck in the head 
during an altercation with fellow officers.

Service treatment records are negative for evidence or 
treatment of hearing loss or tinnitus.  In addition, there is 
no evidence that the veteran received a head injury.  The 
enlistment examination for separation in August 1957 does not 
indicate that the veteran was provided an audiological 
examination.  

Upon VA audiological examination in June 2003, the veteran 
stated that he noticed having difficulty hearing after his 
discharge from active duty service and that his intermittent 
tinnitus was noticeable during service.  He was provided an 
audiogram and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was tinnitus, by 
history, and bilateral sensorineural hearing loss.  

As noted above, impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  There is 
no medical evidence showing that the veteran has hearing loss 
disability for compensation purposes.  The Board therefore 
finds that the veteran does not have a bilateral hearing loss 
disability for VA purposes.

With respect to tinnitus, the veteran reported on the VA 
examination in June 2003 that he had experienced intermittent 
ringing in his ears since service.  He reported that it 
occurred a few time per day, and lasted from half an hour to 
an hour.  The assessment on the audiology examination was 
just a restatement of the history reported by the veteran.  
On a VA ear disease examination conducted the same day, the 
veteran was reported to complain of tinnitus by history.  
There was no elaboration.  The diagnosis was tinnitus by 
history.

While the ear disease examination suggests that the veteran 
had tinnitus only by history, the more detailed audiology 
examination shows that the veteran was reporting current 
symptoms.  

The veteran is competent to report current symptoms.  There 
is no clear medical evidence against finding current 
tinnitus.  Hence, the element of a current disability is 
established.

The veteran has also reported symptoms in service.  The 
service treatment records do not document tinnitus, and the 
post service records, other than the VA examination do not 
show complaints of tinnitus.  The absence of complaints is 
perhaps explained by the veteran's report that tinnitus did 
not interfere with his daily activities.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the element of an in-service disease or injury is satisfied.

A similar analysis can be applied to the element of a nexus 
between a current disability and service.  The veteran is 
competent to report a continuity of symptomatology.  The 
treatment records are silent, but the veteran has reported 
that the disability does not interfere with daily life.  
There is no medical opinion against the veteran's reported 
history.

Given the current record, and resolving reasonable doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for tinnitus.  38 U.S.C.A. § 5107(b)

Left Ring Finger 

The veteran contends that he injured his left hand in 1957 
when it became stuck in a pulley while lowering equipment.  
Service treatment records are negative for evidence of an 
injury to the left hand, and the examination for separation 
in August 1957 shows that the veteran's upper extremities and 
skin were found to be normal.

The veteran was provided a VA examination in May 2003 of his 
left hand.  He complained of stiffness, weakness, and 
occasional numbness.  X-rays showed an abnormal distal tuft 
of the third phalanx with no acute fracture or dislocation.  
The diagnosis was left ring finger arthralgia without 
associated radiographic changes.  

 In June 2003, the veteran was afforded a VA examination of 
his skin.  He reported having blotches on his chest that had 
begun itching during active duty service.  He also stated 
that this skin condition would flare during the summer.  No 
active lesions were observed, and the diagnosis was recurrent 
nonspecific dermatitis.

The post-service medial evidence of record, including records 
of private treatment and VA treatment, are negative for 
complaints pertaining to the veteran's left hand.  
Furthermore, while the veteran did report skin rash in 
December 2003 to his VA physician, it was found to be an 
allergic reaction to medication taken from bronchitis.  

The record shows that the veteran was diagnosed with left 
hand disabilities at his VA examination.  In addition, the 
veteran has reported an injury to his left hand during 
service.  While the service medical records do not document 
such injuries, the veteran is competent to report that they 
occurred.  Resolving reasonable doubt in his favor, the Board 
finds that a current disability and an in-service injury-two 
of the three elements necessary for service connection-are 
demonstrated.

The veteran has not reported a continuity of symptomatology 
since service.  The record shows no findings referable to the 
left hand until 2003, more than 45 years after his discharge 
from service.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's left hand disability and skin condition were 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disabilities and his 
active duty service.  The only opinion linking the current 
disabilities to service is that of the veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  Grottveit v. Brown, see Espiritu v. 
Derwinski.  

The post-service medical evidence of record shows that the 
first evidence of the veteran's claimed disabilities were 
more than 45 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's left ring finger arthralgia is related to his 
active duty service.  

The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims, and they 
are therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Dermatitis

There is no clinical evidence of dermatitis in service or 
prior to the June 2003 VA examination.  On that examination 
the veteran reported that he had observed red blotches on his 
chest in service, and that these symptoms continued to come 
and go.  The examiner found no active lesions, but diagnosed 
recurrent nonspecific dermatitis, apparently based on the 
veteran's description.

The veteran is competent to report the symptoms he observed 
in service and thereafter.  The VA examiner provided a 
diagnosis for the symptoms observed by the veteran.  

There is thus, evidence of an in-service disease, a current 
disability.  The veteran's report of a continuity of 
symptomatology provides competent evidence of a nexus between 
the current disability and in-service symptoms.  The examiner 
obviously found the veteran's history to be credible and the 
record does not specifically contradict the veteran's 
history.

The three elements for service connection are established.  
Service connection for nonspecific dermatitis is granted.



ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
denied.

Entitlement to service connection for major depressive 
disorder, to include as secondary to degenerative joint 
disease and degenerative disc disease of the lumbar spine, is 
denied.

Entitlement to service connection for impairment of the right 
lower extremity, to include as secondary to degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for left ring finger 
arthralgia is denied.

Entitlement to service connection for dermatitis is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


